Case: 13-10144      Document: 00512738229         Page: 1    Date Filed: 08/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10144
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 19, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERT JADE LOPEZ-PARKER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:12-CR-45-1


Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Robert Jade Lopez-Parker appeals his conviction for failing to register as
a sex offender under the Sex Offender Registration and Notification Act
(SORNA), in violation of 18 U.S.C. § 2250(a), and the above-guidelines
sentence of 46 months of imprisonment he received as a result. He challenges
his conviction on the ground that the district court improperly instructed the
jury in defining the term “resides” within the meaning of SORNA, and he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10144     Document: 00512738229    Page: 2    Date Filed: 08/19/2014


                                 No. 13-10144

challenges the sentence imposed as both procedurally and substantively
unreasonable.
      Regarding the court’s charge, Lopez-Parker contends that the district
court improperly mixed federal and Texas law and gave an overly restrictive
definition of the term “resides” by relying on Texas law. We need not decide
whether the district court’s instruction in the instant case was error because,
even if error is assumed, it was harmless given the overwhelming evidence that
Lopez-Parker had moved to and “resided” in Texas under any plausible
alternative definition. See United States v. Montgomery, 747 F.3d 303, 310-11
(5th Cir. 2014).
      Similarly unavailing is Lopez-Parker’s challenge to the district court’s
assessment of a two-level enhancement for obstruction of justice, pursuant to
U.S.S.G. § 3C1.1.     He argues that the district court erred in basing the
enhancement on his recorded phone calls to his wife, urging that the nature of
the conversation was misconstrued and denying having threatened or
intimidated her.
      The district court based the obstruction enhancement on three separate
grounds, and Lopez-Parker has abandoned by failing to brief any challenge to
two other grounds upon which the district court based the enhancement. See
United States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010). Moreover, to the
extent   that   the   enhancement    was   based   on     Lopez-Parker’s    phone
conversations with his wife, the district court’s implicit finding that Lopez-
Parker intimidated or threatened her was not clearly erroneous. See § 3C1.1,
comment.(n.4(A)); see also United States v. Caldwell, 448 F.3d 287, 290 (5th
Cir. 2006); United States v. Martinez, 263 F.3d 436, 441 (5th Cir. 2001).
      For the first time, Lopez-Parker next argues that the district court failed
adequately to explain the reasons for its upward variance. The district court,



                                       2
    Case: 13-10144     Document: 00512738229     Page: 3   Date Filed: 08/19/2014


                                  No. 13-10144

however, provided adequate, fact-specific reasons for the chosen sentence,
stating that a variant sentence of 46 months was warranted based on the 18
U.S.C. § 3553(a) factors, including Lopez-Parker’s recalcitrance and his
“complete disregard” for the sexual offender registration obligation, citing his
long history of failing to register, his use of false addresses, and his two prior
arrests for failing to register which had not been prosecuted, all of which
indicated a high likelihood of recidivism and thwarted the public protection
intended to result from SORNA’s registration requirement. See Rita v. United
States, 551 U.S. 338, 356 (2007); United States v. Mares, 402 F.3d 511, 519 (5th
Cir. 2005).
      Although Lopez-Parker contends that his sentence is substantively
unreasonable, he does not identify any factor which should have but did not
receive significant weight, does not identify any irrelevant or improper factor
which was given disproportionate weight, and does not assert that the district
court committed a clear error of judgment in balancing the sentencing factors.
See United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). Lopez-Parker
essentially requests that this court reexamine the district court’s assessment
of the § 3553(a) factors, which this court will not do. See United States v.
McElwee, 646 F.3d 328, 344-45 (5th Cir. 2011); Gall v. United States, 552 U.S.
38, 51 (2007). His disagreement with the district court’s assessment of the
§ 3553(a) factors does not show that his sentence was substantively
unreasonable. See United States v. Gutierrez, 635 F.3d 148, 154 (5th Cir. 2001).
      Accordingly, the district court’s judgment is AFFIRMED.




                                        3